UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1872


GRACE UWAMAHORO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 29, 2016                  Decided:   July 6, 2016


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark A. Goldstein, GOLDSTEIN & ASSOCIATES, LLC, Pittsburgh,
Pennsylvania, for Petitioner.    Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Anthony P. Nicastro, Acting
Assistant Director, Andrew N. O’Malley, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Grace Uwamahoro, a native and citizen of Rwanda, petitions

for   review      of    an    order   of   the     Board    of   Immigration    Appeals

(Board) dismissing her appeal from the immigration judge’s (IJ)

order     denying       her    applications        for     asylum,    withholding     of

removal,    and        protection     under   the     Convention      Against   Torture

(CAT).      Uwamahoro contends that the IJ’s adverse credibility

finding is not supported by substantial evidence and that she

was denied due process because of the IJ’s extensive questioning

during the hearing.             For the reasons set forth below, we deny

the petition for review.

      A    determination          regarding        eligibility       for   asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.      8 U.S.C. § 1252(b)(4)(B) (2012).                      Legal issues are

reviewed     de     novo,      “affording         appropriate     deference     to   the

[Board’s]      interpretation         of   the     [Immigration      and   Nationality

Act] and any attendant regulations.”                       Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    We will reverse the Board

only if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

                                              2
persecution.”        Elias-Zacarias, 502 U.S. at 483-84.                       Because the

Board adopted and affirmed the IJ’s decision, we review both

decisions.         Hernandez-Avalos v. Lynch, 784 F.3d 944, 948 (4th

Cir. 2015).

      We    review      an       adverse         credibility         determination        for

substantial    evidence          and     give    “broad       deference”    to    the     IJ’s

credibility determination.                Djadjou v. Holder, 662 F.3d 265, 273

(4th Cir. 2011).           The IJ “must provide specific, cogent reasons

for making an adverse credibility determination.”                                Id.      “The

existence     of    only     a     few    []        inconsistencies,       omissions,      or

contradictions        can     be       sufficient”        to     support     an        adverse

credibility determination as to the alien’s testimony regarding

past persecution, even if not fundamental to the alien’s claim.

Id. at 273-74; Singh v. Holder, 699 F.3d 321, 328-29 (4th Cir.

2012).     “An adverse credibility finding is generally fatal to an

asylum     claim    unless       the     alien       proves     [her]   refugee         status

through    evidence        independent          of    [her]    own   testimony.”           Hui

Pan v. Holder, 737 F.3d 921, 930 (4th Cir. 2013).

      We conclude that the adverse credibility finding in this

case is based on specific and cogent reasons and supported by

substantial evidence.              Several of the inconsistencies concern

the   basis   for     Uwamahoro’s         past       persecution      claim.       We     also

conclude    that     the    record       establishes          that   Uwamahoro     did    not



                                                3
submit sufficient corroborating evidence that could rehabilitate

her testimony.

     Nor   was     Uwamahoro       denied       due   process   due    to     the      IJ’s

questioning       during     the     merits       hearing.         See       8       U.S.C.

§ 1229a(b)(1)      (2012)     (“The      immigration       judge      shall      .     .     .

interrogate,      examine,     and       cross-examine       the   alien         and       any

witnesses.”); see Sankoh v. Mukasey, 539 F.3d 456, 467 (7th Cir.

2008).       Uwamahoro      failed       to      show   that    the     hearing            was

fundamentally unfair and that the IJ’s questioning prejudiced

the outcome of the case.              Anim v. Mukasey, 535 F.3d 243, 256

(4th Cir. 2008).       Finally, in light of the adverse credibility

finding,     we   conclude        that    the     record   does       not     compel        a

conclusion that Uwamahoro demonstrated that she was eligible for

asylum, withholding of removal, or protection under the CAT.

     Accordingly, we deny the petition for review.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the    materials      before    this      court         and

argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            4